On Motion to Dismiss.
Tho opinion of tlie Court was delivered by
McEnery, J.
The relator in a mandamus proceeding prayed for the cancellation of tax inscriptions which were made against property purchased by him, for the years 1881, 1882. Tlie allegations in the petition are “that said taxes and tax inscriptions are clouds upon the title of the property herein, and should be annulled, cancelled and erased as being grossly erroneous as to description in the assessment rolls; as being absolute nullities as being assessed in the name of one not the owner; and as having been prescribed.”
From an adverse judgment the City of New Orleans appeals.
*534The relator asks that the apipcal be dismissed because there is no contestation as to the constitutionality or legality of the tax, and the' amount involved is .$533 66, below the lower limit of the jurisdiction of this court.
It is evident that the only issue between the parties to this litigation is as to the manner of the assessment. The assessment may be erroneous and the tax constitutional and valid. Bush & Levert vs. Police Jury, 39 Ann. p. 900; 37 Ann. p. 898.
The amount involved is $533 66. As the constitutionality and legality of the tax is not at issue and the amount is loss than $¿000, this court has no jurisdiction of the demand.
It is therefore ordered that this appeal be dismissed at appellants’ costs.